                 Case 2:20-cr-00183-JCC Document 3 Filed 10/29/20 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR20-0183-JCC
10                               Plaintiff,                  ORDER
11          v.

12   DAVID KABULA,

13                               Defendant.
14

15          This matter comes before the Court on the Government’s agreed motion to proceed with
16   a plea hearing by teleconference (Dkt. No. 2). Having thoroughly considered the motion and the
17   relevant record, the Court hereby GRANTS the motion for the reasons explained herein.
18          On October 28, 2020, the Government alleged by information that Defendant knowingly
19   possessed a firearm in violation of 18 U.S.C. section 922(g)(1) and engaged in smuggling in
20   violation of 18 U.S.C. section 545. (Dkt. No. 1.) The parties have reached a plea agreement
21   relating to these allegations and the Government asks the Court to refer the matter to a
22   Magistrate Judge for an initial appearance and guilty plea conducted by video. (Dkt. No. 2 at 1.)
23   According to the motion, the Government will likely be recommending a non-custodial sentence
24   in this matter and Defendant wishes to resolve the case now, rather than have the matter hanging
25   over him while awaiting an in-person hearing pending the improvement of COVID-19 pandemic
26   conditions. (Id. at 2–3.)


     ORDER
     CR20-0183-JCC
     PAGE - 1
               Case 2:20-cr-00183-JCC Document 3 Filed 10/29/20 Page 2 of 2




 1          Because of the health risks posed by the COVID-19 pandemic, the Court may conduct a

 2   felony plea hearing by video conference if the defendant consents and the Court finds that the

 3   plea hearing cannot be further delayed without serious harm to the interests of justice. See

 4   Coronavirus Aid, Relief, and Economic Security (CARES) Act, Pub. L. No. 116-136,

 5   §§ 15002(b)(2)(A), (b)(4), 134 Stat. 281, 528–29 (2020); W.D. Wash. General Order No. 14-20

 6   (Sept. 24, 2020), 04-20 (Mar. 30, 2020). Defendant has a strong interest in the speedy resolution

 7   of this matter. In-person proceedings will not resume until at least January 1, 2021. See W.D.

 8   Wash. General Order No. 15-20 at 2 (Oct. 2, 2020). The Court finds that unnecessarily delaying
 9   Defendant’s guilty plea hearing, despite having already reached a plea agreement with the
10   Government, would cause serious harm to the interests of justice.
11          For the foregoing reasons, the Court GRANTS the Government’s agreed motion to
12   proceed with a plea hearing by teleconference (Dkt. No. 2). The Court ORDERS that
13   Defendant’s guilty plea hearing before a Magistrate Judge be set as soon as practicable and be
14   conducted by video conference. The Court DIRECTS the presiding judge to establish a record of
15   Defendant’s consent for the hearing, in accordance with General Order No. 04-20.
16          DATED this 29th day of October 2020.




                                                          A
17

18

19
                                                          John C. Coughenour
20                                                        UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26


     ORDER
     CR20-0183-JCC
     PAGE - 2
